EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jarrett Silver on 17 March 2022.
The application has been amended as follows.
Claim 24. (Currently Amended) The Sub-Terranean Updraft Tower for generating power according to claim 6, wherein downdraft shaft bottom is a center rippled effect paraboloid shaped cowling.












DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 15 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,859,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-32 allowed.  
The following is a statement of reasons for the indication of allowable subject matter.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-17, 22-25, and 27-32: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the sub-terranean updraft tower of claim 1, specifically comprising:
an inner updraft shaft concentrically located within the outer downdraft shaft, the inner updraft shaft extending from near the downdraft shaft bottom to an elevation higher than the downdraft shaft top, and 
an updraft tower supports an above grade portion of the inner updraft shaft with an updraft outlet orifice at or near a top of the updraft tower and houses a vertical axis vertical airflow wind turbine disposed in the inner updraft shaft, in the context of the other components in the claim.
Claim 6 is allowed for reciting a similar limitation.
The remaining claims are allowable due to their dependency to an allowable claim.
 Regarding claims 18-21 and 26: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 18, specifically comprising:
inserting an outer downdraft shaft lining into the bored shaft to define an outer wall of an outer downdraft shaft; attaching an air intake frustum to the top of the outer down draft shaft; 
inserting an inner updraft shaft lining inside of the outer downdraft shaft lining to define an inner wall of the outer downdraft shaft and an outer wall of the inner updraft shaft, the inner updraft shaft lining extended above the air intake frustum with a tower, in the context of the other components in the claim. 
Claims 19-21 and 26 are allowed due to their dependency to claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/SEAN GUGGER/          Primary Examiner, Art Unit 2832